JIM HANNAH, Chief Justice, concurring. I concur in the conclusion that the petition for writ of mandamus must be denied. However, I disagree with the majority’s analysis. This petition must be dismissed because Arkansas Hotels and Entertainment, Inc. (AHE) lacks standing. Amendment 7 reserves to “the people ... the power to propose legislative measures, laws and amendments to the Constitution.” Ark. Const., art. 5, § 1. “[T]he people” is a reference to “the People of the State of Arkansas.” See Ark. Const, pmbl. The subject initiative is proposed by the “Arkansas Hotels and Entertainment Ballot Committee,” P.O. Box 997, Gainesville, Texas. The Ballot Question Committee Statement of Organization lists Michael Wasserman of the same address in Texas as the president and sole member of the Committee. While AHE is an Arkansas corporation, there is no evidence |12that there are any Arkansas directors or shareholders. Rather, the evidence we have is that Michael Wasserman, a Texas resident, is the sole director and shareholder of the corporation. Therefore, the initiative is proposed by a resident of Texas. The creation and use of this Arkansas corporation to serve as the initiating person fails. While a corporation may be considered a person under the statutes, to even potentially satisfy the requirement of amendment 7 that a law be proposed by the people of Arkansas, it would have to include Arkansas residents as directors or shareholders. The use of an Arkansas corporation in this case was a ruse to permit a resident of Texas to propose the law; this is not permitted under amendment 7. Therefore, I conclude that AHE lacks standing to propose the law or petition this court and agree that the petition must be dismissed. BROWN, J., joins.